
	
		I
		112th CONGRESS
		2d Session
		H. R. 5902
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2012
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To establish a Congressional Advisory Commission on the
		  Implementation of United States Policy under the Taiwan Relations
		  Act.
	
	
		1.Findings; purpose
			(a)FindingsCongress
			 finds the following:
				(1)The Taiwan
			 Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.), enacted in 1979, has
			 continued for 33 years to be the cornerstone of United States–Taiwan relations
			 and has served as an anchor for peace and security in the Western Pacific
			 region.
				(2)The Taiwan
			 Relations Act declares that it is the policy of the United States—
					(A)to preserve and
			 promote extensive, close, and friendly commercial, cultural, and other
			 relations between the people of the United States and the people on Taiwan, as
			 well as the people on the China mainland and all other peoples of the Western
			 Pacific area;
					(B)to declare that
			 peace and stability in the area are in the political, security, and economic
			 interests of the United States, and are matters of international
			 concern;
					(C)to make clear that
			 the United States decision to establish diplomatic relations with the People’s
			 Republic of China rests upon the expectation that the future of Taiwan will be
			 determined by peaceful means;
					(D)to consider any
			 effort to determine the future of Taiwan by other than peaceful means,
			 including by boycotts or embargoes, a threat to the peace and security of the
			 Western Pacific area and of grave concern to the United States;
					(E)to provide Taiwan
			 with arms of a defensive character; and
					(F)to maintain the
			 capacity of the United States to resist any resort to force or other forms of
			 coercion that would jeopardize the security, or the social or economic system,
			 of the people on Taiwan.
					(3)Nothing contained
			 in the Taiwan Relations Act shall contravene the interest of the United States
			 in human rights, especially with respect to the human rights of all the
			 approximately 23,000,000 inhabitants of Taiwan. The preservation and
			 enhancement of the human rights of all the people on Taiwan are hereby
			 reaffirmed as objectives of the United States.
				(4)The Taiwan
			 Relations Act, in furthering the national interests of the United States in the
			 Western Pacific region, has mandated that the United States will make available
			 to Taiwan such defense articles and defense services in such quantity as may be
			 necessary to enable Taiwan to maintain a sufficient self-defense capability,
			 thus allowing the people of Taiwan to preserve a peaceful, democratic, and
			 prosperous way of life.
				(5)The future of
			 Taiwan must be determined in a peaceful manner and with the assent of the
			 people of Taiwan.
				(6)The anti-secession
			 law, passed by the National People’s Congress of the People’s Republic of
			 China, was found by House Concurrent Resolution 98, passed in the House of
			 Representatives on March 16, 2005, to provide a legal justification for
			 the use of force against Taiwan, altering the status quo in the region, and
			 thus is of grave concern to the United States..
				(7)The 2011
			 Department of Defense’s Annual Report to Congress on Military and
			 Security Developments Involving the People’s Republic of China noted
			 that the People’s Liberation Army seeks the capability to deter Taiwan
			 independence and influence Taiwan to settle the dispute on Beijing’s
			 terms while developing capabilities intended to deter, delay, or
			 deny possible U.S. support for the island in the event of conflict. The balance
			 of cross-Strait military forces and capabilities continues to shift in the
			 mainland’s favor.. The report also states the PLA has deployed between
			 1,000 and 1,200 short-range ballistic missiles (SRBM) to units opposite
			 Taiwan.
				(8)The United States
			 has sought diplomatically to preserve Taiwan’s international space, and has
			 sought to secure Taiwan’s meaningful participation in such international
			 organizations as the World Health Organization (WHO).
				(9)The total value of
			 trade between the United States and Taiwan in 2011 was approximately
			 67,200,000,000, and Taiwan ranked as the 10th largest trading partner of the
			 United States.
				(10)Given that the
			 Taiwan Relations Act states that it is the policy of the United States to
			 preserve and promote extensive, close, and friendly commercial,
			 cultural, and other relations between the people of the United States and the
			 people on Taiwan, it is in the economic interests of the United States
			 and the national security interests of Taiwan for our two peoples to further
			 strengthen their trade and investment ties.
				(b)PurposeThe
			 purpose of this Act is to establish a commission to review and report to
			 Congress on the implementation of the Taiwan Relations Act and on United States
			 policy in regard to Taiwan since 2000.
			2.Establishment of
			 CommissionThere is
			 established in the legislative branch the Congressional Advisory Commission on
			 the Implementation of United States Policy under the Taiwan Relations
			 Act.
		3.DutiesThe Commission shall—
			(1)assess the
			 sufficiency of defense articles and services made available to Taiwan by the
			 United States for the purpose of maintaining Taiwan’s self-defense capability,
			 including whether Taiwan’s air and air defense forces retain the ability to
			 effectively defend Taiwan against the ballistic missile and air threats posed
			 by the People’s Republic of China;
			(2)review the operational planning, policy
			 reviews, and other preparations of the United States since 2000 to implement
			 section 2(b)(6) and subsections (a), (b), and (c) of section 3 of the Taiwan
			 Relations Act, and evaluate the compliance of these processes with the
			 requirements of section 3(2) of the Taiwan Relations Act and the Six Assurances
			 provided to Taiwan in July 1982;
			(3)identify current
			 and potential threats to the security, social, or economic system of the people
			 on Taiwan, and assess the extent to which the United States retains the
			 capability to resist any resort to force or other forms of coercion that would
			 jeopardize the security, social, or economic system, of the people on
			 Taiwan;
			(4)evaluate the
			 sufficiency and effectiveness of measures undertaken by the United States since
			 2000 to continue and promote extensive commercial, cultural, and other
			 relations between the people of the United States and the people on Taiwan, and
			 recommend future steps for strengthening trade and investment ties with Taiwan
			 in furtherance of the United States national economic and security
			 interests;
			(5)review the measures undertaken by the
			 United States since 2000 with regard to the preservation and enhancement of the
			 human rights of all the people on Taiwan, including the strengthening of
			 democratic governance and rule of law in accordance with section 2(3) of the
			 Taiwan Relations Act;
			(6)identify and
			 recommend available United States policy options to assist Taiwan in broadening
			 its international space, including Taiwan’s ability to participate meaningfully
			 in the World Health Organization and other international organizations, and to
			 ensure that the future of Taiwan will be determined by peaceful means, taking
			 into account the forms and effectiveness of any coercive strategies undertaken
			 by the People’s Republic of China to undermine Taiwan’s freedom of action;
			 and
			(7)make findings and
			 recommendations on available policy options for the United States to advance
			 toward a normalization of the relationship with the Government of Taiwan,
			 including the desirability of such measures as the resumption of visits by
			 cabinet-level officials between the United States and Taiwan and requiring the
			 advice and consent of the Senate for the individual appointed by the President
			 to serve as the Director of the American Institute in Taiwan.
			4.Composition
			(a)MembersThe
			 Commission shall be composed of five members, of whom—
				(1)one member shall
			 be appointed by the President;
				(2)one member shall
			 be appointed by the majority leader of the Senate;
				(3)one member shall
			 be appointed by the Speaker of the House of Representatives;
				(4)one member shall
			 be appointed by the minority leader of the Senate; and
				(5)one member shall
			 be appointed by the minority leader of the House of Representatives.
				(b)Deadline for
			 appointmentAll members of the Commission should be appointed
			 within 90 days after the date of enactment of this Act.
			(c)Qualifications
				(1)In
			 generalAll members of the Commission shall be persons who are
			 especially qualified to serve on the Commission by virtue of their education,
			 training, or experience in the field of foreign policy, national security,
			 military affairs, or East Asian politics.
				(2)Political party
			 affiliationNot more than three members of the Commission may be
			 members of or affiliated with the same political party.
				(d)ChairpersonThe
			 Commission shall select a Chairperson from among its members.
			(e)VacanciesIf
			 a vacancy occurs in the membership of the Commission, it shall be filled in the
			 manner in which the original appointment was made.
			5.Proceedings
			(a)MeetingsThe
			 Commission shall hold its first meeting not later than 120 days after the
			 enactment of this Act, and shall meet thereafter at the call of the chairperson
			 or a majority of its members. Three members of the commission shall constitute
			 a quorum.
			(b)Hearings
				(1)In
			 generalThe Commission may, for the purposes of carrying out this
			 Act, hold hearings, sit and act at such times and places, request the
			 attendance of witnesses and take testimony from such witnesses, and receive
			 evidence as the Commission considers appropriate.
				(2)Availability to
			 publicThe Commission should conduct its hearings in public to
			 the extent that the Commission considers it appropriate.
				(c)Consideration
			 and use of existing studiesIn carrying out its duties, the
			 Commission shall consider and use, to the extent it deems appropriate, any
			 studies that have been conducted by other entities on the subjects described in
			 section 3 so as to avoid unnecessary duplication.
			6.StaffThe Commission is authorized to hire staff
			 to assist the Commission in carrying out its duties.
		7.ReportNot later than 1 year after the date of the
			 Commission’s first meeting, the Commission shall submit to Congress a report in
			 writing containing the findings and conclusions of the Commission and agreed to
			 by a majority of the members of the Commission, including any recommendations
			 the Commission finds necessary to improve implementation of United States
			 policy under the Taiwan Relations Act.
		8.Termination
			(a)In
			 generalThe Commission, and all of its authorities under this
			 Act, shall terminate 60 days after the date on which the report is submitted to
			 Congress under section 7.
			(b)Conclusion of
			 activitiesThe Commission may use the 60-day period referred to
			 in subsection (a) for the purpose of concluding its activities, including
			 providing testimony to committees of Congress and disseminating its report to
			 the public.
			9.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for fiscal year 2013 $500,000 to carry out this
			 Act.
		
